Case 1:20-cv-03031-WFK-LB Document 9 Filed 03/26/21 Page 1 of 2 PageID #: 41




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
QUEEN PRIMYAH PAYNES EL BEY,                                   :
                                                               :
                           Plaintiff,                          : MEMORANDUM & ORDER
                                                               : 20-CV-3031 (WFK) (LB)
                  v.                                           :
                                                               :
McDONALD’S LOCATED AT FULTON                                   :
BROOKLYN and McDONALD’S                                        :
HEADQUARTERS,                                                  :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

       On July 6, 2020, Plaintiff, proceeding pro se, filed this action against a “McDonald’s

Located at Fulton Brooklyn” restaurant and McDonald’s Illinois headquarters (collectively,

“Defendants”) alleging discrimination by Brooklyn McDonald’s employees during Plaintiff’s

January 24, 2020 visit. ECF No. 1. By Order dated July 24, 2020, the Complaint was dismissed

for failure to state a claim on which relief may be granted. ECF No. 4. Plaintiff was provided

thirty days leave to file an amended complaint. On July 27, 2020, a copy of the July 24, 2020

Order was mailed to Plaintiff. On September 8, 2020, forty-three days after the July 24, 2020

Order was mailed to Plaintiff, and having received no amended complaint, this Court directed the

Clerk of Court to enter judgment and close the case. ECF No. 5. On September 9, 2020, the

Clerk of Court closed the case and mailed a copy of the dismissal order to Plaintiff. On February

5, 2021, Plaintiff motioned to reopen the case stating she did not receive the notice of dismissal

until February 5, 2021. ECF No. 7. The Court denied the motion to reopen the case. On March

23, 2021, Plaintiff wrote requesting the Court provide a statement of reasons for its denial of

Plaintiff’s motion to reopen. ECF No. 8. The Court’s statement of reasons follows.
Case 1:20-cv-03031-WFK-LB Document 9 Filed 03/26/21 Page 2 of 2 PageID #: 42




       A trial court grants a Rule 60(b) motion to reopen at its discretion.   See, e.g., Klein v.

Williams, 144 F.R.D. 16, 18 (E.D.N.Y. 1992). To grant relief from a final order pursuant

to Rule 60(b), a court must find that (1) the circumstances of the case present grounds justifying

relief and (2) the movant possesses a meritorious claim in the first instance. See Pioneer Inv.

Servs., Inc. v. Brunswick Assocs. Ltd. Partnership, 507 U.S. 380, 392 (1993); see also Cobos v.

Adelphi Univ., 179 F.R.D. 381, 385 (E.D.N.Y. 1998).

       Plaintiff was required to submit an amended complaint, or at the very least, a motion for

an extension of time to file an amended complaint by August 26, 2020. Plaintiff claims not to

have received an order mailed on July 27, 2020 until February 5, 2021. First, the Court finds

Plaintiff’s claim that a letter mailed within the state of New York took more than 6 months to

arrive at its destination implausible. Additionally, Plaintiff has failed to advance any reasons

justifying reopening the case, or that she possesses a meritorious claim. Thus, reopening the case

would be futile. Accordingly, Plaintiff’s motion to reopen the case is hereby DENIED.

                                                      SO ORDERED.


                                                               s/ WFK
                                                      ____________________________
                                                      HON. WILLIAM F. KUNTZ, II
                                                      UNITED STATES DISTRICT JUDGE

Dated: March 26, 2021
       Brooklyn, New York
